Case 1:20-cv-01204-GLS-ATB Document16 Filed 11/04/20 Page 1 of 2

UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF NEW YORK

 

Sherry Russell, Individually, and on behalf
of All Others Similarly Situated,

Plaintiff,

- against -

Healthalliance Hospital Broadway Campus,

ECF Case
No. 1:20-cv-1204-GLS-ATB
STIPULATION EXTENDING

TIME TO AMEND AND TO
RESPOND TO THE COMPLAINT

and Ciox Health, LLC,

Defendants.

 

 

IT IS HEREBY STIPULATED AND AGREED by and between Plaintiff Sherry
Russell, individually and on behalf of all those similarly situated, and Defendants Healthalliance
Hospital Broadway Campus and Ciox Health, LLC, through their counsel and subject to the
Court’s approval, that Plaintiff shall have until and including December 17, 2020, to amend her
Complaint, and that Defendants shall thereafter have until January 18, 2021, to answer, move, or
otherwise respond to the operative Complaint. It is further stipulated and agreed that all other

case deadlines are stayed pending Plaintiff's decision to amend or stand upon her Complaint.

 

 

ATTORNEYS FOR PLAINTIFF
Case 1:20-cv-01204-GLS-ATB Document16 Filed 11/04/20 Page 2 of 2

“Daniel Gagliardi
LYNCH DASKAL EMERY LLP
137 West 25th Street, 5th Floor
New York, NY 100001
Telephone: (212) 302-2400

Fax: (212) 302-2210
gagliardi@lde.com

ATTORNEYS FOR DEFENDANT
HEALTHALLIANCE HOSPITAL BROADWAY CAMPUS

Bladl Bandh

Gilad Bendheim

KIRKLAND & ELLIS LLP
601 Lexington Avenue

New York, NY 10022
Telephone: (212) 446-4800
Fax: (212) 446-4900
gilad.bendheim@kirkland.com

ATTORNEYS FOR DEFENDANT
CIOX HEALTH, LLC

SO ORDERED:

 

Hon. Andrew T. Baxter, U.S.M.J
